                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 NASHVILLE PHARMACY SERVICES,                     )
 LLC, individually and on behalf of all           )
 others similarly situated,                       )
                                                  )
        Plaintiff,                                )   NO. 3:18-cv-00676
                                                  )   CHIEF JUDGE CRENSHAW
 v.                                               )
                                                  )
 MEDISCA INC.,                                    )
                                                  )
        Defendant.                                )

                                            ORDER

       The Plaintiff has filed a Notice of Dismissal (Doc. No. 21.) Accordingly, this action is

DISMISSED without prejudice, and the Clerk is directed to close the file. This Order shall

constitute the final judgment in this case pursuant to Federal Rule of Civil Procedure 58.

       IT IS SO ORDERED.


                                             ____________________________________
                                             WAVERLY D. CRENSHAW, JR.
                                             CHIEF UNITED STATES DISTRICT JUDGE




      Case 3:18-cv-00676 Document 22 Filed 11/16/18 Page 1 of 1 PageID #: 76
